Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        DETAILED ACTION
Claims 1-20 are currently pending. 

                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 23, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

          Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 16/255,764.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Instant Application 
Claim Number
    Instant Application Claim Text
Copending Application 16/255,764 Claim Number
  Copending Application 13/257162 Claim Text
1
A method for transmitting data through a multi-media communication network, comprising:
converting transmission entities into physical data symbols at a first communication device;
transmitting the physical data symbols from the first communication device to a second communication device through at least two different types of communication media using only lower PHY layers of the at least two different types of communication media; and



A method for transmitting data through a multi-mediacommunication network, comprising:converting transmission entities into physical data symbols at a first communicationdevice;transmitting the physical data symbols from the first communication device to a secondcommunication device through at least two different communication mediumscommunicatively coupled in series, using only lower physical (PHY) stack layersof the at least two different communication mediums; andconverting the physical data symbols into transmission entities at the secondcommunication device.
2
The method of claim 1, wherein the least two different types of communication media comprise a first communication medium and a second communication medium, and the method further comprises translating physical data symbols received from the first communication medium for transmission through the second communication medium.
2
 The method of claim 1, wherein the at least two differentcommunication mediums comprise a first communication medium and a second communicationmedium, and the method further comprises:receiving, at a PHY translator, the physical data symbols from the first communicationmedium; andusing the PHY translator, translating the physical data symbols for transmission throughthe second communication medium.
3
  The method of claim 2, wherein translating the physical data symbols transmitted through the first communication medium for transmission through the second communication medium is performed without converting the data symbols into transmission entities.
3
The method of claim 2, wherein translating the physical datasymbols is performed without converting the physical data symbols into transmission entities.
4
The method of claim 3, wherein translating the data symbols transmitted through the first communication medium for transmission through the second communication medium comprises:
demodulating one or more carrier signals received from the first communication medium to yield the physical data symbols; and
modulating one or more carrier signals to be transmitted through the second communication medium according to the physical data signals.

4
The method of claim 3, wherein translating the physical datasymbols comprises:demodulating one or more carrier signals received from the first communication mediumto yield the physical data symbols; andmodulating one or more carrier signals to be transmitted through the secondcommunication medium according to the physical data signals.

The method of claim 4, wherein translating the physical data symbols transmitted through the first communication medium for transmission through the second communication medium further comprises equalizing the one or more carrier signals received from the first communication medium, prior to demodulating the one or more carrier signals received from the first communication medium.
5
The method of claim 4, wherein translating the physical datasymbols further comprises equalizing the one or more carrier signals received from the firstcommunication medium, prior to demodulating the one or more carrier signals received from thefirst communication medium.
6
The method of claim 2, further comprising:transferring the physical data symbols through the first communication medium usinga first modulation scheme (MS); andtransferring the data symbols through the second communication medium using asecond MS that is different from the first MS.
6
The method of claim 2, further comprising:transferring the physical data symbols through the first communication medium using afirst modulation scheme (MS); andtransferring the physical data symbols through the second communication medium using asecond MS that is different from the first MS.
7
 The method of claim 1, further comprising transmitting the data symbols from the firstcommunication device to the second communication device with a predetermined latency.
7
The method of claim 1, further comprising transmitting the physicaldata symbols from the first communication device to the second communication device with apredetermined deterministic latency.
8
The method of claim 1, further comprising transmitting the physical data symbols fromthe first communication device to the second communication device using only one datatransmission protocol.
8
The method of claim 1, further comprising transmitting the physical datasymbols from the first communication device to the second communication device using only onedata transmission protocol.
9
The method of claim 12, wherein the only one data transmission protocol is selectedfrom the group consisting of a long-term evolution (LTE) protocol, a data over cable serviceinterface specification (DOCSIS) protocol, scheduled WiFi protocol, a 5G wirelesstransmission protocol, and a 6G wireless transmission protocol.
9
The method of claim 8, wherein the only one data transmissionprotocol is selected from the group consisting of a long-term evolution (LTE) protocol, a data overcable service interface specification (DOCSIS) protocol, a scheduled WiFi protocol, a 5G wirelesstransmission protocol, and a 6G wireless transmission protocol.
10
 The method of claim 1, further comprising:prior to converting the transmission entities into physical data symbols at the firstcommunication device, generating the transmission entities such that each dataframe includes an error-correcting code; andafter convert

 The method of claim 1, further comprising:prior to converting the transmission entities into physical data symbols at the firstcommunication device, generating the transmission entities such that eachtransmission entity includes an error-correcting code; andafter convertin

he method of claim 10, further comprising selecting a format of the error-correctingcode of at least one of the transmission entities according to a type of data carried by thetransmission entities.
11
The method of claim 10, further comprising selecting a format of the error-correcting code of at least one of the transmission entities according to a type of data carried bythe transmission entities.
12
A network implementing a universal data link, comprising:a first communication device configured to convert transmission entities into physicaldata symbols;a second communication device configured to convert the physical data symbols intotransmission entities;at least a first communication medium and a second communication mediumcommunicatively coupled between the first communication device and thesecond communication device; and a first physical-layer (PHY) translator configured to translate the physical data symbolsas received from the first communication medium for transmission through thesecond communication medium without converting the physical data symbolsinto transmission entities.
12
A network implementing a universal data link, comprising:a first communication device configured to convert transmission entities into physical datasymbols;a second communication device configured to convert the physical data symbols intotransmission entities;at least a first communication medium and a second communication mediumcommunicatively coupled in series between the first communication device and thesecond communication device, the first and second communication mediumshaving different respective configurations; anda first physical-layer (PHY) translator configured to:receive the physical data symbols from the first communication medium, andtranslate the physical data symbols for transmission through the secondcommunication medium without converting the physical data symbols intotransmission entities between the first and second communication mediums.
13
The network of claim 12, wherein the first PHY translator is further configured to:demodulate one or more carrier signals received from the first communication mediumto yield the physical data symbols; andmodulate one or more carrier signals to be transmitted through the secondcommunication medium according to the physical data signals.
13
The network of claim 12, wherein the first PHY translator is further configuredto:demodulate one or more carrier signals received from the first communication medium toyield the physical data symbols; andmodulate one or more carrier signals to be transmitted through the second communicationmedium according to the physical data signals.

The network of claim 12, wherein the first communication medium has a differentmaximum communication bandwidth than the second communication medium.
14
The network of claim 12, wherein the first communication medium has adifferent maximum communication bandwidth than the second communication medium.
15
The network of claim 12, wherein the first communication medium comprises a fiberoptic cable communication medium and the second communication medium comprises acoaxial cable communication medium.
15
The network of claim 12, wherein the first communication medium comprises afiber optic cable communication medium and the second communication medium comprises acoaxial cable communication medium.
16
 The network of claim 12, wherein the first communication medium comprises a fiberoptic cable communication medium and the second communication medium comprises awireless communication medium.
16
The network of claim 12, wherein the first communication medium comprises afiber optic cable communication medium and the second communication medium comprises awireless communication medium.
17
The network of claim 12, further comprising:a third communication medium communicatively coupled between the secondcommunication medium and the second communication device; anda second PHY translator configured to translate physical data symbols received fromthe second communication medium for transmission through the thirdcommunication medium without converting the physical data symbols intotransmission entities.
17
The network of claim 12, further comprising a third communication medium communicatively coupled between the secondcommunication medium and the second communication device, the second andthird communication mediums having different respective configurations; anda second PHY translator configured to:receive the physical data symbols from the second communication medium, andtranslate the physical data symbols for transmission through the thirdcommunication medium without converting the physical data symbols intotransmission entities between the second and third communicationmediums.
18
 The network of claim 12, wherein the first communication device comprises one of atelecommunication network switch and a modem termination system.
18
The network of claim 12, wherein the first communication device comprises oneof a telecommunication network switch and a modem termination system.
19
 The network of claim 12, wherein the second communication device comprises one ofa wireless communication base station, a wireless access point, a modem, and an opticalnetwork termination device.
19
The network of claim 12, wherein the second communication device comprisesone of a wireless communication base station, a wireless access point, a modem, and an opticalnetwork termination device.

 The network of claim 12, wherein the second communication device comprises a userdevice.
20
(Original) The network of claim 12, wherein the second communication device comprisesa user device.
9
 The method of claim 12, wherein the only one data transmission protocol is selectedfrom the group consisting of a long-term evolution (LTE) protocol, a data over cable serviceinterface specification (DOCSIS) protocol, scheduled WiFi protocol, a 5G wirelesstransmission protocol, and a 6G wireless transmission protocol.
21
 The method of claim 1, wherein the at least two differentcommunication mediums comprise a first communication medium and a second communicationmedium, the first communication medium and the second communication operating according todifferent communication protocols.




One of ordinary skill in the art would conclude that the claims at issue are obvious variants of one another because the method claims in copending Application 16/255,764 comprise substantially the same limitations as the identified method and network implementing a universal data link claims in the instant application. Claims are identical in method steps and  network implementing a universal data link claims in both co-pending applications. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.













Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thi et al. (US 20020061012 A1) in view of Oksman et al. (US 20170318133 A1).
  Regarding Claim 1, Thi et al. disclose a method for transmitting data through a multi-media communication network (“,..method of processing signals includes exchanging voice signals between a cable head end and a local area network, exchanging data signals between the cable multimedia services over hybrid fiber coax (HFC) cable systems utilizing the DOCSIS protocol,…”, paras. [0374], [0428]), comprising: 
 	converting transmission entities into physical data symbols at a first communication device (“,..each cable modem includes an upstream modulator for transmitting data to the cable modem termination system and a downstream demodulator for receiving data from the cable modem termination system. In the described exemplary embodiment, the upstream modulator of each cable modem typically uses either QPSK or 16 QAM within the 5 MHz to 42 MHz bandwidth of the upstream demodulator and the downstream demodulator of each cable modem may use either 64 QAM or 256 QAM in the 54 MHz to 860 MHz bandwidth of the downstream modulator,..”, paras. [0105] – [0110];  “,…the QAM downstream demodulator 100 may utilize either 64 QAM or 256 QAM in the 54 to 860 MHz bandwidth to interface with the CMTS. The QAM downstream demodulator 100 accepts an analog signal centered at the standard television IF frequencies, amplifies and digitizes the signal with an integrated programable gain amplifier 
 	transmitting the physical data symbols from the first communication device to a second communication device through at least two different communication mediums ( “,..a hybrid fiber coaxial (HFC) network 10 facilitates the transmission of data between a headend 12, which includes at least one cable modem termination system, and a number of homes 14, each of which contains a cable modem. Such hybrid fiber coaxial networks are commonly utilized by cable providers to provide Internet access, cable television, pay-per-view and the like to subscribers,..’, “,..The optical fibers 20, 26 extending intermediate the headend 12 and each hub 22, 24 define a fiber ring which is typically capable of facilitating communication between approximately 100,000 homes 14 and the headend 12,…”,  Fig. 1, paras. [0114] – [0118];    “,…Information is transmitted on the transmission medium/channel in bursts. Each burst or physical layer frame consists of PHY-layer payload information encapsulated with a PHY preamble, header and postamble. The PHY-layer payload in each physical frame is that part of the Ethernet link level frame that follows the Ethertype field through the frame check sequence (FCS), plus a CRC-16 and a pad field for the 4 Mbaud rate,…”, paras. [0131] – [0133];  “Telephony Device 4490”, downstream direction as first communication device, “Telephony Device 4526” upstream direction as second communication device,…”, Fig. 38, Fig. 39, paras.  {0326] – [0331]); 
Thi et al. further disclose converting the physical data symbols into transmission entities at the second communication device (  “,,…a sample can be removed from the second voice queue 4522 and transmitted to the near end telephony device 4526 via a subscriber line interface circuit 4525,…”,  Fig. 38, Fig. 39, paras.  {0326] – [0331]).  

 Thi does not disclose the mechanism of two types of communication media usinly only PHY layers of the at least two different types of communication media. In an analogous art,  Oksman et al. in a same and/or in a similar field of endeavor teach through at least two different communication mediums using only lower physical (PHY) stack layers of the at least two different communication mediums (“,..The first protocol stack and the second protocol stack are bonded at the Physical Medium Dependent layer of the first protocol stack and the Physical Medium Dependent layer of the second protocol stack,..”, Abstract, “,…The physical layer 180 comprises three (sub-)layers 181-183. The lowest layer is the PMD layer 183. The PMD layer controls communication of individual bits on the physical lines 121, 122. E.g., the PMD layer 183 may access an analog front end (AFE) and generate transmission frames comprising a plurality of symbols by requesting corresponding data from the upper layers 181, 182,…”, Fig. 2, paras. [0042] – [0044];   “,…FIG. 3 is an example where the first and second protocol stacks 171, 172 operate according to the G.fast protocol,…:,   Fig. 3, paras. [0045] – [0047]).   
 	At time the invention before the effective filing data od instant application was filed, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Thi et al. to include the features of using only lower physical (PHY) stack layers of the at least two different communication mediums as taught by Oksman et al. One of ordinary skill in the art would be motivated to do so for providing a method of bonding physical lines at a modem implementing a first protocol stack for communication on a first physical line and implementing at least parts of a second protocol stack for communication on a second physical line (as suggested by Oksman et al., see para. [0009]).

 	Regarding Claim 2, the combined system of Thi et al. and Oksman et al. discloses the method of claim 1, wherein the least two different types of communication media comprise a first communication medium and a second communication medium, and the method further comprises translating physical data symbols received from the first communication medium for transmission through the second communication medium. (Thi et al.  :    “,… Information is transmitted on the transmission medium/channel in bursts. Each burst or physical layer frame consists of PHY-layer payload information encapsulated with a PHY preamble, header and postamble. The PHY-layer payload in each physical frame is that part of the Ethernet link level frame that follows the Ethertype field through the frame check sequence (FCS), plus a CRC-16 and a pad field for the 4 Mbaud rate,…”, paras. [0131] – [0133];  “Telephony Device 4490”, downstream direction as first communication device, “Telephony Device 4526” upstream direction as second communication device,…”, Fig. 38, Fig. 39, paras.  [0326] – [0331];         and Oksman et al.   :   “,…The PMD layer 183 is delimited by the delta (.delta.) interface 187 from the Physical Medium-specific Transmission Convergence layer (PMS-TC) 182. The .delta. interface 187, thus, is the upper edge of the PMD. E.g., the PMS-TC layer 182 may implement encapsulation functionality,…”, Fig. 2, paras. [0042] – [0044]).  

 	Regarding Claim 3, the combined system of Thi et al. and Oksman et al. discloses the method of claim 2, wherein translating the physical data symbols transmitted through the first communication medium for transmission through the second communication medium is performed without converting the data symbols into transmission entities. (Thi et al.  :   “,..Each burst or physical layer frame consists of PHY-layer payload information encapsulated with a PHY preamble, header and postamble. The PHY-layer payload in each physical frame is that part of the 

 	Regarding Claim 4, the combined system of Thi et al. and Oksman et al. discloses the method of claim 3, wherein translating the data symbols transmitted through the first communication medium for transmission through the second communication medium comprises:
demodulating one or more carrier signals received from the first communication medium to yield the physical data symbols; and (Thi et al.  :   “,… The QAM downstream demodulator 100 accepts an analog signal centered at the standard television IF frequencies, amplifies and digitizes the signal with an integrated programmable gain amplifier and A/D converter,..”, pars. [0120] – [0123]); and modulating one or more carrier signals to be transmitted through the second communication medium according to the physical data signals  (Thi et al.  :  “,… modulator 102 supports bursts or continuous data, provides forward error correction (FEC) encoding and pre-equalization, filters and modulates the data stream and provides a direct 0-65 MHz analog output.,…”, paras. [0124] – [0127]).  

 	Regarding Claim 5, wherein translating the physical data symbols transmitted through the first communication medium for transmission through the second communication medium further comprises equalizing the one or more carrier signals received from the first communication medium, prior to demodulating the one or more carrier signals received from the first communication medium (Thi et al.    :   “,….. supports bursts or continuous data, 

 	Regarding Claim 6, transferring the physical data symbols through the first communication medium using a first modulation scheme (MS) (Thi et al.  :    “,.. .the HPNA PHY uses 4 MBaud QAM modulation and 2 MBaud Frequency Diverse QAM (FDQAM), with two to eight bits-per-Baud constellation encoding. The PHY-layer payload modulation rate therefore ranges from 4 Mb/s to 32 Mb/s,…”, paras. [0131] – [0133]); and transferring the physical data symbols through the second communication medium using a second MS that is different from the first MS (Thi et al.    :  “,..the HPNA MAC is modeled after the carrier-sense multiple-access with collision detection (CSMA/CD) MAC function of Ethernet (IEEE Std 802.3, 1998 Edition), adapted to the V2 PHY and enhanced with quality-of-service (QoS) features. The Carrier Sense Multiple Access/Collision Detect (CSMA/CD) media access method is the means by which two or more stations share a common transmission channel. To transmit, a station waits (defers) for a quiet period on the channel (that is, no other station is transmitting) and then sends the intended message modulated as per the PHY characteristics,…”, paras. [0131] – [0134]). 

 	Regarding Claim 7, transmitting the physical data symbols from the first communication device to the second communication device with a predetermined latency (Thi et al.   :   “,..the total latency from packetization at the handset to delivery on the DOCSIS network for this example is about 15 msec,..”, Fig. 26,  paras. [0244] – [0254]).  
     
 	Regarding Claim 8, transmitting the physical data symbols from the first communication device to the second communication device using only one data transmission protocol (Thi et al.     :  “,..When a voice channel is successfully established, real time transport protocol (RTP) is used to transport all media streams in a PacketCable compliant network to guarantee interoperability. Real time transport protocol (RTP) provides end-to-end delivery services for data with real time characteristics, such as interactive audio and video,…”, paras. [0380] – [0382], “,..voice payload fields transfer packetized voice encoded to ITU standards,…”, paras.[0396] – [0398]).  

 	Regarding Claim 9, wherein the only one data transmission protocol is selected from the group consisting of a long-term evolution (LTE) protocol, a data over cable service interface specification (DOCSIS) protocol, a scheduled WiFi protocol, a 5G wireless transmission protocol, and a 6G wireless transmission protocol (Thi et al.  :  “,..compliant with the Data Over Cable Service Interface Specification (DOCSIS).,…”, Fig. 3, paras. [0119] – [0121]).   
 
 	Regarding Claim 10, prior to converting the transmission entities into physical data symbols at the first communication device, generating the transmission entities such that each transmission entity includes an error-correcting code; and after converting the physical data symbols into transmission entities at the second communication device, correcting a transmission error using the error-correcting code of at least one of the transmission entities (Thi et al.     :   “,..integrated decoder performs error correction and forwards the processed received data, in either parallel or serial MPEG-2 format to a DOCSIS Media Access Controller (MAC) 112.,..”, paras. [0120] – [0123], “CRC-16”, paras. [0131] – [0133]; “,…Transmitter 500 includes frame processor 510, data scrambler 520, bit-to-symbol mapper (constellation encoder) 530, and QAM/FDQAM 

 	Regarding Claim 11, Thi et al. selecting a format of the error- correcting code of at least one of the transmission entities according to a type of data carried by the transmission entities (“,..integrated decoder performs error correction and forwards the processed received data, in either parallel or serial MPEG-2 format to a DOCSIS Media Access Controller (MAC) 112.,..”, paras. [0120] – [0123], “CRC-16”, paras. [0131] – [0133]).  

 	

 	Regarding Claim 12, Thi et al. disclose a network implementing a universal data link (“,..a hybrid fiber coaxial (HFC) network 10 facilitates the transmission of data between a headend 12, which includes at least one cable modem termination system, and a number of homes 14, each of which contains a cable modem,..”, Fig. 1, Fig. 2, paras. [0114] – [0118]; “,..The HPNA V2 MAC is modeled after the carrier-sense multiple-access with collision detection (CSMA/CD) MAC function of Ethernet (IEEE Std 802.3, 1998 Edition).,…”, Fig. 21, paras. [0220] – [0223]), comprising to perform the steps as recited above in claim 1. ( The Claim subject matters in the main body of Claim 12 are the same and/or are similar the limitations disclosed in the Claim 1 and 

 	Regarding Claim 13, wherein the first PHY translator is further configured to: demodulate one or more carrier signals received from the first communication medium to yield the physical data symbols; and modulate one or more carrier signals to be transmitted through the second communication medium according to the physical data signals (Thi et al.  :    “,… The QAM downstream demodulator 100 accepts an analog signal centered at the standard television IF frequencies, amplifies and digitizes the signal with an integrated programmable gain amplifier and A/D converter,..”, pars. [0120] – [0123];   “,…modulator 102 supports bursts or continuous data, provides forward error correction (FEC) encoding and pre-equalization, filters and modulates the data stream and provides a direct 0-65 MHz analog output.,…”, paras. [0124] – [0127]).  

	Regarding Claim 14, wherein the first communication medium has a different maximum communication bandwidth than the second communication medium ( Thi et al.   :    “,…the upstream modulator of each cable modem typically uses either QPSK or 16 QAM within the 5 MHz to 42 MHz bandwidth of the upstream demodulator and the downstream demodulator of each cable modem may use either 64 QAM or 256 QAM in the 54 MHz to 860 MHz bandwidth of the downstream modulator (in North America),…”, paras. [0109] – [0111]; ‘,..the DOCSIS network for cable modems allocates a fixed amount of bandwidth to the upstream portion of each voice call,..”, paras. [0253] – [0254]).    

 	Regarding Claim 15, wherein the first communication medium comprises a fiber optic cable communication medium and the second communication medium comprises a coaxial cable communication medium ( Thi et al.  :    “optical fibers”, “coaxial cable”, Fig. 1, Fig. 2, paras. [0114] – [0118]).               
 
            Regarding Claim 16, wherein the first communication medium comprises a fiber optic cable communication medium and the second communication medium comprises a wireless communication medium ( Thi et al. :   “optical fibers”, “coaxial cable”, Fig. 1, Fig. 2, paras. [0114] – [0118];     “,..Public Digital Cellular Network such as TDMA (IS-13x), CDMA (IS-9x) or GSM for terrestrial wireless applications,…”, Fig. 3, para. [0147]). 

 	Regarding Claim 17, the combined system of Thi et al. and Oksman et al. discloses the network of claim 12, further comprising: a third communication medium communicatively coupled between the second communication medium and the second communication device, the second and third communication mediums having different respective configurations; and a second PHY translator configured to: receive the physical data symbols from the second communication medium, and translate the physical data symbols for transmission through the third communication medium without converting the physical data symbols into transmission entities between the second and third communication mediums ( Thi et al.  :  “,…Information is transmitted on the transmission medium/channel in bursts. Each burst or physical layer frame consists of PHY-layer payload information encapsulated with a PHY preamble, header and postamble. The PHY-layer payload in each physical frame is that part of the Ethernet link level frame that follows the Ethertype field through the frame check sequence (FCS), plus a CRC-16 and a pad field for the 4   

 	Regarding Claim 18, the combined system of Thi et al. and Oksman et al. discloses the  network of claim 12, wherein the first communication device comprises one of a telecommunication network switch and a modem termination system (Thi et al. :   “CMTS”, Fig. 2, 0117] – [0119]).    

 	Regarding Claim 19, the combined system of Thi et al. and Oksman et al. discloses the network of claim 12, wherein the second communication device comprises one of a wireless communication base station, a wireless access point, a modem, and an optical network termination device (Thi et al. :   “cable modem’, paras. [0253] – [0254]).  

 	Regarding Claim 20, the combined system of Thi et al. and Oksman et al. discloses the network of claim 12, wherein the second communication device comprises a user device (telephone, Fig. 2, paras. [0117] – [0118]; “near2 end telephony device”, Fig. 38, paras. [0326] – [0328], [0331]).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lenzet al. (US 20080212493 A1) Robust Remote Reset for Networks
Almgren et al. (US 20130203454 A1) Method and Arragement for resource allocation in radio communication





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413